Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s cancellation of claims 15,17 have rendered moot the rejection of these claims under 35 USC § 112(d).  Thus this rejection has been withdrawn. 
As a formality issue the examiner wishes to remind the applicant that an accurate status summary of the claims is required in their response. As claims 15,17 have been canceled they are no longer considered pending claims.
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicants argue that Aberth fails to adequately teach the limitation, “wherein the electron beam is effective to produce low-energy electrons from the plasma for interaction with the ion beam in an interaction region in the cell spaced from and not intersecting the electron beam.” The examiner respectfully disagrees. From applicants’ specification of their PG PUB US 20190287775 A1 paragraph [0022] “In the context of the present disclosure, "plasma" ions are ions formed by generating and thereafter sustaining plasma from a plasma precursor gas (also referred to as a plasma-forming gas, background gas, or working gas) such as, for example, argon, helium, etc. “; [0035], “In addition, the interaction between the primary, high-energy electrons of the electron beams and the gas molecules or atoms (either ionized or neutral) produces secondary, low-energy electrons (e.sup.-.sub.LOW). That is, the electron beam-energized plasma serves as a source of secondary, low-energy electrons.”; [0041], “Generally, the electron energy of the high-energy electron beams is high enough to effectively generate and sustain the plasma, i.e., high enough to ionize the plasma precursor gas. In one non-limiting example, the (average) electron energy of the high-energy electron beams is in a range from 15 eV to 1000 eV.” Thus we can see from applicant’s disclosure that a high energy electron beam with an energy range of  15 eV to 1000 eV ionize background gas into plasma, which itself is the supply of the low energy electrons. This is consistent with physic and the prior art. When high energy electrons strike a molecule of the background gas, one or more electrons of that molecule is ejected leaving behind a positively charged particle (referred to as plasma) and the ejected lower energy electron. If the ejected electron has sufficient energy when it strikes another molecule it will cause an additional ionization and an additional electron with even lower energy. This is sometimes referred to as a ‘cascade’ or ‘avalanche’. Eventually the electrons resulting from this cascade will be below a few eV, consistent with applicant’s description of the low energy electrons having an average energy of less than 3 eV ([0039]). In Aberth col. 6 lines 56-61, “Electrons from the cathode 26 are focused by applying a potential difference between the cathode 26 and the anode 27 using a biasing power supply 33 (FIG. 1) capable of providing a voltage in the range from about 50 to 500 volts, usually in the range from about 100 to 300 volts.” (Note this citation refers to a different configuration of the electrode than cited in the office action, but is consistent with and more clearly described than the language of the field emission array which uses the language ‘high field’ generated by the ‘potential difference’.); col. 8 lines 4-11, “Low energy positive ions produced by the collision of the electron beam with background gas particles… Such an effect will increase the maximum permissible electron current, thus increasing the dissociation efficiency of the device.”; col. 4 lines 27-31, “The parent ion beam then strikes a flux of electrons provided by an electron source 16 (as described in more detail hereinafter), whereby the collision causes dissociation of the parent ions into smaller fragments, referred to as daughter ions.” Thus it is clear from the disclosure of Aberth that the same process is described in different terms. An electron beam with an overlapping energy range with that of the applicants strikes a background gas. This background gas 
Applicants argue that Aberth fails to teach a beam as the configuration cited in the office action is a field emission and thus not a beam. The examiner respectfully disagrees. The applicants support their position by citing a portion of Aberth in their remarks of page 10. In that citation Aberth states, “The high field generated between the grid 66 and the metal points 68 extracts electrons directly from the tips of the point and .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,16,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aberth US 4988869 A.


Regarding Claim(s) 1, Aberth teaches: An electron capture dissociation (ECD) apparatus, comprising: 
a cell positioned on a device axis; (Aberth fig. 1; The elements between 14 and 18 comprise a ‘cell’ since an ion beam is confined within its bounds, device axis can be picked arbitrarily.)
(Aberth fig. 1; The cell as defined above receives ions from source 12 through the first mass analyzer 14, and thus has an inlet.)
the ion inlet disposed on an ion beam axis along which an ion beam travels at an angle to the device axis; (Aberth fig. 1; The ion beam axis can be defined as the axis running from element 12 through element 20, the device axis is selected arbitrarily so that the ion beam is thus at an angle..)
an ion outlet communicating with the cell and disposed at a distance from the ion inlet along the ion beam axis; (Aberth fig. 1; The ion beam axis runs straight through the cell as shown.)
and an electron source configured to generate an electron beam at an energy high enough to produce plasma from plasma precursor gas in the cell, (Aberth fig. 1, element 16 = fig. 5, element 60; col. 7 lines 24-29; col. 8 lines 28-41.)
and configured to direct the electron beam through the cell and along an electron beam axis which is along or parallel to the device axis and offset from the ion beam axis, (Aberth fig. 5; Electrons travel from right to left which can be called the device axis. The ion beam runs into the page at 31, so many of the electron beams from the individual emitters 68 are offset from the ion beam axis but are still parallel to the device axis.)
wherein the electron beam is effective to produce low-energy electrons from the plasma for interaction with the ion beam in an interaction region in the cell spaced from and not intersecting the electron beam. (Aberth fig. 1, element 16 = fig. 5, element 60; col. 8 lines 28-41.)


Regarding Claim(s) 16, Aberth teaches: wherein: the electron beam is a first electron beam, (Aberth fig. 5; Electron beam from one end of the emitting array.)
(Aberth fig. 5; Define that axis from right to left centered on that first emitter.)
the electron source is further configured to generate and direct a second electron beam through the cell (Aberth fig. 5; Electron beam from the other end of the emitting array.)
and along a second electron beam axis which is along or parallel to the device axis and offset from the ion beam axis; (Aberth fig. 5; Define that axis from right to left centered on that second emitter.)
the second electron beam does not intersect the ion beam; (Aberth fig. 5; The axis as defined do not intersect with the axis of ion beam 31.)
and the interaction region is spaced from the second electron beam between the first electron beam and the second electron beam, and does not intersect the second electron beam. (Aberth fig. 5; Neither electron beam axis as defined intersect with the axis of ion beam 31 which is in between the two extreme edges of the emitting array, and since both electron beams are parallel they do not intersect each other..)


Regarding Claim(s) 18, Aberth teaches: wherein the electron source comprises a first electron emitter disposed on the first electron beam axis and a second electron emitter disposed on the second electron beam axis. (Aberth fig. 5; Electron beam emitters and axis were selected from the device 60 so that this would be the case as described above.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SEAN M LUCK/Examiner, Art Unit 2881